Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on February 3, 2021.  These drawings are acceptable.

Specification
The substitute specification filed February 3, 2021 has been entered.

Response to Arguments
Applicant’s arguments, see pages 9-10, filed February 3, 2021, with respect to the rejection(s) of claim(s) 7-13 under 35 USC §§ 103, 112 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amended claims.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
inter alia “each of the first and second radial flanges includes a first free end, a second end secured to the central band, a first portion, and a second portion, the first portion extending between the first free end and the second portion…the first portion being in contact with one of the first and second attachment tabs [emphasis added].” While this claimed relationship exists in the original disclosure for the downstream flange 32, the same cannot be said for the upstream flange 36.  Rather, as is clearly seen in both FIG. 1 and 4, contrary to the claims, the first portion 363 is not in contact with the first attachment tab 14; rather the free end 361 is in contact with the upstream attachment tab 14.
The examiner suggests altering the claims so distinguish between the contact points between the upstream and downstream flanges/attachment tabs.  

Claims 15 and 17 are further rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Applicant has not limited the drawings as drawn to scale.  Therefore, Applicant cannot solely rely on the drawings to show the relative arrangement of claimed components.  Here, claims 15 and 17, newly presented, claims: “each end of the injection orifice is disposed radially above radial free ends of the first and second attachment tabs.”  No projection line is depicted between orifice ends and radial free ends of first and second attachment tabs to show Applicant had possession of such a claimed feature.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "each end of the injection orifice" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The injection orifice of claim 1 is not described with ends.  An orifice is an end of a passage.  Applicant has not described a passage having ends, one being an orifice, for example.  Instead, it isn’t clear how an orifice can have ends.  
Claim 17 is similar to claim 15.  Claim 17 recites the limitation "each end of the injection orifice" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim. The injection orifice of claim 113 is not described with ends.  An orifice is an end of a passage.  Applicant has not described a passage having ends, one being an orifice, for example.  Instead, it isn’t clear how an orifice can have ends.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A EDGAR whose telephone number is (571)272-4816.  The examiner can normally be reached on M-F: 7:30-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on 571-270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD A EDGAR/Primary Examiner, Art Unit 3745